Citation Nr: 0406512	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  94-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left hip 
disorder.  

5.  Entitlement to service connection for a right hip 
disorder.  

6.  The propriety of the initial, noncompensable rating for a 
left sacroiliac disability.  

7.  The propriety of the initial, noncompensable rating for a 
right elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

For the reasons explained below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

This case previously was remanded by the Board for 
evidentiary development in December 2000, following the 
veteran's testimony at a hearing before a Veterans Law Judge 
(VLJ) in July 2000.  He since has been informed in 
January and February 2004 that the VLJ who presided over his 
July 2000 travel Board hearing is no longer employed by the 
Board, so he has a right to another hearing conducted by a 
VLJ who will ultimately decide his appeal.  


In response, he recently indicated in February 2004 that he 
wants a new travel Board hearing.  So one must be scheduled.  
38 C.F.R. § 20.700, 20.704 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

Schedule the veteran for another travel 
Board hearing at the earliest 
opportunity.  Notify him of the date, 
time and location of his hearing, and 
place a copy of this letter in his claims 
file.  If, for whatever reason, he 
changes his mind and decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in his claims file.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  He has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


